Citation Nr: 0943783	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-37 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1972 to July 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision which denied 
the Veteran's claim for service connection.  

The Veteran testified at a November 2008 Board hearing before 
the undersigned Acting Veterans Law Judge.  A copy of that 
transcript has been reviewed and associated with the claims 
file.  

This claim was previously before the Board in December 2008 
and was remanded to the RO further development.  


FINDING OF FACT

There is competent medical evidence of record linking the 
Veteran's hypertension to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for hypertension are met.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA's 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the Board's favorable decision on the Veteran's 
service connection claim, the Board finds that all 
notification and development action needed to fairly 
adjudicate this appeal has been accomplished.

II.  Pertinent Laws and Regulations

In general, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated 
during a Veteran's active service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

In addition, service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to prevail on the issue of direct service connection 
there must be: (1) medical evidence of a current disability; 
(2) medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; (3) 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and clear and 
unmistakable evidence demonstrates that the preexisting 
disorder was not aggravated.  38 U.S.C.A. § 1111.  38 C.F.R. 
§ 3.304(b) states likewise, but also states "[o]nly such 
conditions as are recorded in examination reports are to be 
considered as noted."

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit held 
that the correct standard for rebutting the presumption of 
soundness requires that VA show by clear and unmistakable 
evidence that (1) the appellant's disability existed prior to 
service and (2) that the pre-existing disability was not 
aggravated during service.  Generally, a pre-existing injury 
or disease will be considered to have been aggravated by 
active service where there was an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability was due to the natural progress of 
the disease; however, aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2009).  See also VAOPGCPREC 3-2003.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


III.  Analysis

Considering the pertinent evidence of record in light of 
above-noted legal authority, the Board finds that the 
criteria for service connection for hypertension are met.

To warrant a diagnosis of hypertension for VA compensation 
purposes, the veteran must meet the criteria delineated in 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2009) (defining 
hypertensive vascular disease or hypertension for purposes of 
that section as diastolic blood pressure predominantly 90 mm. 
or greater and isolated systolic hypertension as systolic 
blood pressure predominantly 160 mm. or greater with 
diastolic blood pressure of less than 90mm).

The Veteran's June 1972 service entrance examination contains 
a blood pressure reading of 128/74, and no heart or vascular 
defects were identified.  The accompanying report of medical 
history, however, contains a notation of "hypert," and the 
Veteran checked a box indicating a history of "[h]igh or low 
blood pressure."  Service treatment records are devoid of 
any complaint of or treatment for hypertension.  At the 
Veteran's separation examination, no hypertension was noted, 
and the Veteran's blood pressure was recorded as 130/80. 

Various private treatment records show that the Veteran 
sought treatment and was diagnosed with hypertension starting 
in 1986.  The Veteran is currently receiving treatment for 
hypertension.  

A May 2006 statement from the Veteran's private physician 
reflects that he had been treating the Veteran for many 
years.  The physician stated that he had reviewed the 
Veteran's service records.  The physician opined that based 
on the pre-service readings, and those at discharge, it was 
his professional opinion that it is as least as likely as not 
that the Veteran's military service aggravated his blood 
pressure and subsequently the Veteran developed hypertension, 
which he currently suffers from.  

The Veteran testified at the November 2008 hearing and stated 
that he had hypertension when he went into the service.  The 
Veteran stated that he was on medication for this condition 
and showed up at his entrance physical with the prescribed 
medications.  He noted that there was no continuation of his 
treatment for hypertension while he was in service and he was 
given no medication for hypertension while in service.  The 
Veteran stated that when he got out of the military he was 
back on medication for hypertension within a year.  However, 
there are no records available to corroborate this as the 
Veteran's private doctor that treated him is now deceased and 
the records have been destroyed.  The Veteran testified that 
it is his belief that the discontinuation of hypertension 
medication aggravated his condition.  

The Veteran was afforded a VA examination in March 2009.  The 
VA examiner indicated that he had reviewed the Veteran's 
claims file, medical records, and the remand, including the 
May 2006 letter from the Veteran's private physician.  The 
Veteran stated that he was diagnosed as having hypertension 
before entering active service and received medications for 
hypertension for about one year in 1971.  The Veteran stated 
that he did not receive medications for hypertension during 
active service.  Upon physical examination, the Veteran had 
blood pressure of 130/82.  Repeat blood pressures were 
130/80.  The Veteran was diagnosed as having hypertension, on 
medication, well controlled.  The examiner stated that he did 
not agree with the May 2006 statement from the Veteran's 
private physician regarding the etiology of the Veteran's 
hypertension.  The examiner opined that the Veteran's 
hypertension was not likely caused or aggravated by the 
Veteran's active military service.  

In reviewing the above evidence, the Board is initially 
unconvinced that the Veteran had a diagnosis of hypertension 
at entry into service.  The service entrance examination 
indicates a reported history of hypertension, but without any 
elevated blood pressure readings or any other commentary to 
confirm such diagnosis in the entrance examination report.  
Additionally, there are no pre-service medical records 
available to suggest the existence of hypertension prior to 
service.  

The question for the Board is thus limited to whether such 
disability was incurred in service.  To this extent, the 
Board notes that the May 2006 and March 2009 opinions are in 
conflict.  Both the Veteran's private physician and his VA 
examiner reviewed his service medical records, with the 
private physician determining that the in-service findings 
signified aggravation of blood pressure, and the VA examiner 
concluding that there was no link between hypertension and 
service.

The Board observes that the findings as to blood pressure 
were, in fact, quite limited during service.  It is not, 
however, the place of the Board or other VA adjudicators to 
render a medical opinion based upon the record.  Rather, that 
is the province of medical professionals.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Here, the Board finds 
little justification for determining that either of the cited 
opinions has greater probative value than the other, as both 
doctors reviewed the relevant service medical records and 
provided a rationale for the conclusions rendered.  

To this end, VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  Such appears 
to be the case in this decision.  Accordingly, after 
resolving all doubt in the Veteran's favor, it is the 
conclusion of the Board that hypertension was incurred in 
service.  The claim for service connection for hypertension 
is thus granted in full.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).
 

ORDER

Entitlement to service connection for hypertension is 
granted.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


